United States Bankruptcy Appellate Panel
                             FOR THE EIGHTH CIRCUIT




                                   02-6017MN


In re: Stanley Reid Henricksen          *
                                        *
      Debtor                            *
                                        *
Hartford Life and Accident              *
Insurance Company                       *
                                        *
      Plaintiff - Appellee              *   Appeal from the United States
                                        *   Bankruptcy Court for the
            v.                          *   District of Minnesota
                                        *
Stanley Reid Henricksen                 *
                                        *
      Defendant - Appellant             *
                                        *
Nauni Jo Manty                          *
                                        *
      Defendant - Appellee              *



                              Submitted: May 2, 2002
                               Filed: May 17, 2002


Before KOGER, Chief Judge, SCHERMER and FEDERMAN, Bankruptcy Judges

KOGER, Chief Judge
      Debtor Stanley Reid Henricksen appeals from the Judgment of the Bankruptcy
      1
Court ordering Hartford Life & Accident Insurance Company (“Hartford”) to turn
over an annuity to the Trustee in his bankruptcy case, dismissing the Debtor’s
counterclaims against Hartford, and directing the Debtor to pay Hartford’s attorney
fees in the amount of $2,000.00. For the reasons that follow, the Judgment is
affirmed.

                                Factual Background
       The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code
on January 10, 2001, listing an interest in an “ITT Hartford Annuity” in the amount
of $9,875.00 and an IRA with Paine Webber in the amount of $41,000.00. He
claimed exemptions for both of those accounts under Minn. Stat. § 550.37, subd. 24.
The Trustee examined the Debtor concerning these assets at two § 341 meetings of
creditors. Based on the Debtor’s testimony at the § 341 meetings and her review of
documents concerning these items, the Trustee determined that these assets,
particularly the annuity, may not be exemptable under Minnesota statutes. As a
result, she began negotiations with the Debtor’s attorney regarding the Debtor’s
claimed exemptions therein.

      In the course of these negotiations, the Trustee offered to settle with the Debtor
what would otherwise have been objections to both the annuity and the IRA. The
Trustee and the Debtor’s attorney agreed that, in exchange for the Debtor’s voluntary
surrender to the Trustee of the annuity plus any post-petition increase in its value, the
Trustee would abandon any potential objection to the exemption claimed in the IRA.
On May 24, 2001, the Trustee filed a Notice of Settlement or Compromise which was
consistent with this agreement. This Notice of Settlement or Compromise was served
upon the Debtor and all creditors and parties in interest. No objections were filed by


      1
         The Honorable Robert J. Kressel, United States Bankruptcy Judge for the
District of Minnesota.
                                           2
the stated deadline and, on June 28, 2001, the Bankruptcy Court approved the
Settlement. The Order approving the Settlement was entered by the Bankruptcy
Court on July 3, 2001, and became final on July 13, 2001. The Debtor did not appeal
this Order.

       On September 5, 2001, Hartford sent the Debtor an Agreement authorizing
Hartford to turn the annuity over to the Trustee, pursuant to the Settlement approved
by the Court. The Debtor refused to sign the Agreement and, on September 26, 2001,
75 days after the Court’s Order approving the Settlement became final, the Debtor,
pro se, filed a motion requesting that the Bankruptcy Court vacate the Order
approving the Settlement. The Debtor alleged therein that Trustee had “blackmailed”
him into agreeing to the Settlement by threatening to object to the exemption in the
IRA which, according to the Debtor, was a baseless threat because the IRA was in
fact exempt under Minnesota law. The Debtor further alleged that the Trustee had
lied to the Court regarding the Debtor’s testimony at the § 341 meeting concerning
the nature of the annuity. In other words, the Debtor argued, in effect, that there had
been no basis on which the Trustee could object to his exemptions and that he had
therefore been coerced into a bad settlement, despite the fact that he had been
represented by an attorney in the course of the negotiations.2 On October 30, 2001,
the Bankruptcy Court heard the Debtor’s motion to vacate and the Trustee’s response


      2
         According to an affidavit filed as an exhibit to the Trustee’s response to the
Debtor’s motion to vacate the June 28 Order, the Debtor’s attorney stated that he had
advised the Debtor that, in view of the applicable Minnesota law, “there might be
some question as to whether or not his annuity was exempt.” For that reason,
according to the Debtor’s attorney, he recommended settlement to the Debtor and he
agreed to settle. Further, the Debtor’s attorney stated that it was only after the
Settlement had been approved by the Court and the Trustee was attempting to enforce
the Settlement did the Debtor “change his mind.” At that point, according to the
attorney, “I felt that I had to withdraw as his attorney in view of the fact that he was
not following my recommendation, which I did on or about September 17, 2001.”
After his attorney withdrew, the Debtor began to represent himself, pro se.
                                           3
thereto, and denied the motion by Order dated November 5, 2001. That Order
became final on November 15, 2001, and the Debtor did not appeal.

      On November 20, 2001, the Court received a letter from the Debtor, pro se,
seeking reconsideration of the Court’s November 5 Order. Treating the letter as a
motion, the Court entered an Order on December 7, 2001, denying the request for
reconsideration. That Order became final on December 17, 2001, and the Debtor did
not appeal.

       Faced with the competing claims to the annuity and possible double exposure
thereon, Hartford filed an Interpleader Complaint on December 3, 2001, against the
Debtor and the Trustee, requesting: (a) that the Trustee and the Debtor be restrained
from instituting any action against Hartford for the recovery of the annuity proceeds;
(b) that the Court require the Debtor and the Trustee to interplead their competing
claims to the annuity proceeds; (c) that, upon transferring the annuity to such person
as the Court may direct, Hartford be discharged from this action; (d) that the action
between the Trustee and the Debtor proceed without Hartford’s further involvement;
and (e) that Hartford be awarded its attorney fees and costs associated with its
prolonged involvement in this matter.

       The Trustee answered Hartford’s Interpleader Complaint, requesting that
Hartford be ordered to turn over the annuity proceeds or, in the alternative, that the
Court declare that the annuity constituted property of the estate. The Debtor, pro se,
also responded to the Interpleader Complaint, alleging bad faith on the part of
Hartford in connection with certain pre-petition garnishment attempts by a judgment
creditor and again charging the Trustee with blackmail. The Debtor requested that
the annuity be turned over to him and asserted counterclaims for attorney fees and
punitive damages against Hartford. Hartford answered the Debtor’s counterclaim,
denying liability.



                                          4
       Several other items were filed by the parties in this case, including a February
8, 2002, Motion for Summary Judgment filed by the Trustee wherein she sought
turnover of the annuity proceeds. The Court held a hearing on February 25, 2002, at
the conclusion of which the Court made various oral rulings. The Court entered an
Order for Judgment dated February 28, 2002, in which it memorialized the rulings
made at the hearing, namely: granting Hartford’s motion to interplead; granting the
Trustee’s Motion for Summary Judgment; denying the Debtor’s request for summary
judgment; ordering Hartford to turn over the annuity to the Trustee; dismissing the
Debtor’s counterclaim against Hartford; and ordering the Debtor to pay Hartford’s
fees and costs in the amount of $2,000.00. The Court entered a Judgment that same
date. The Debtor, pro se, appeals from these judgments.

                                 Standard of Review
       We review legal conclusions, including the grant of summary judgment, de
novo, and findings of fact for clear error. Nelson v. Kingsley (In re Kingsley), 208
B.R. 918, 920 (B.A.P. 8th Cir. 1997) (citing Waugh v. Internal Revenue Serv. (In re
Waugh), 109 F.3d 489, 491 (8th Cir. 1997); Christians v. Crystal Evangelical Free
Church (In re Young), 82 F.3d 1407, 1413 (8th Cir. 1996); United States v. Roso (In
re Roso), 76 F.3d 179, 181 (8th Cir. 1996)). The question before us on appeal is
whether the record, when viewed in the light most favorable to the Debtor, shows that
there is no genuine issue as to any material fact and that the Trustee was entitled to
judgment as a matter of law. Id.

                                     Discussion
      At the outset, we note that the Debtor does not appear to allege error in the
Bankruptcy Court’s granting Hartford’s request for interpleader as such.
Nevertheless, we conclude that the Bankruptcy Court did not err in finding that since
Hartford conceded that it had no claim to the annuity, and since there was no question
that Hartford was exposed to double liability thereon, it was appropriate to interplead
the annuity. See Fed. R. Bankr. P. 7022 (“Persons having claims against the plaintiff

                                          5
may be joined as defendants and required to interplead when their claims are such
that the plaintiff is or may be exposed to double or multiple liability.”).

       The crux of the Debtor’s argument, rather, is that the Bankruptcy Court erred
in refusing to order that the annuity be turned over to him as his exempt property.
The Debtor insists that both the annuity and the IRA were exemptable all along and
that he was coerced into the settlement as a result of the Trustee’s threatened
objections to the claimed exemptions, objections he contends were unfounded but
which he could not financially afford to fight. He asserts that the Bankruptcy Court
should therefore have declared the Settlement void and ordered Hartford to turn over
the annuity to him as his exempt property.

      The Trustee maintains that she entered into the settlement with the Debtor
under the good faith belief, based on the Debtor’s testimony at the § 341 meeting and
the documentary evidence, that neither the annuity nor the IRA were exemptable
under Minnesota law.

      Minnesota statute provides an exemption for:
      Employee benefits. (a) The debtor’s right to receive present or future
      payments, or payments received by the debtor, under a stock bonus,
      pension, profit sharing, annuity, individual retirement account, Roth
      IRA, individual retirement annuity, simplified employee pension, or
      similar plan or contract on account of illness, disability, death, age, or
      length of service, to the extent of the debtor’s aggregate interest under
      all plans and contracts up to a present value of $30,000 and additional
      amounts under all the plans and contracts to the extent reasonably
      necessary for the support of the debtor and any spouse or dependent of
      the debtor.
Minn. Stat. § 550.37 subd. 24.

      In addition, in order for an annuity to be exempt under § 550.37, subd. 24, the
contributions thereto must have come from the Debtor’s employment.

                                          6
       Minnesota law does not independently define stock bonus, pension,
       profit sharing, annuity, individual retirement account, individual
       retirement annuity or simplified employee pension plans. Therefore, the
       federal definitions of those terms must necessarily be used in
       interpretation of [Minn. Stat.] § 550.37, subd. 24. Under federal law,
       stock bonus, pension, profit sharing, annuity, individual retirement
       account, individual retirement annuity or simplified employee pensions
       . . . require wages to be earned to allow plan contributions by an
       employer and/or employee and/or self employed person under 29 U.S.C.
       § 1002(2)(A). This indicates a Congressional intent to tie annuity
       contributions to an employment relationship. Similarly, because [Minn.
       Stat.] § 550.37, subd. 24 parallels the Congressional statute, I find that
       the Minnesota legislature had a similar intent.
In re Raymond, 71 B.R. 628, 630 (Bankr. D. Minn. 1987) (citations and internal quote
marks omitted). “Although the assets used to purchase the annuity can ultimately be
traced to the fruits of the debtor’s labors, such tracing is allowed only when the
source itself is exempt.” Id.

       The Trustee concluded in this case that the annuity and IRA were not exempt
primarily because, according to the Debtor’s testimony at the § 341 meetings and the
documentary evidence, the source of the funds had not been from the Debtor’s
employment. In addition, the Trustee had concluded that the annuity was not a
retirement account, that the Debtor had control over the investments made with the
assets in the annuity, and that the Debtor could withdraw the funds without penalty
after he had held the annuity for a minimum period of time. As a result, the Trustee
had concluded that the annuity was a financial investment rather than a retirement
account acquired pursuant to an employment relationship and was therefore not
exempt under § 550.37, subd. 24, and In re Raymond.

       As mentioned above, the Debtor still maintains that the annuity and IRA were
exempt all along and that he was coerced into the Settlement by the Trustee’s
threatened objections to his exemptions. However, as the Bankruptcy Court stated


                                         7
at the conclusion of the hearing on this matter, the Trustee’s right to the annuity had
already been determined in the series of final orders as outlined above. We agree.
The issue of the Trustee’s entitlement to the annuity had already been decided by the
Bankruptcy Court in its Order approving the Settlement and again in the Court’s
Order denying the Debtor’s request for reconsideration. The Debtor did not appeal
those Orders and the conclusions reached therein are therefore the law of the case.
“The law of the case doctrine prevents relitigation of a settled issue in a case and
requires that courts follow decisions made in earlier proceedings to insure uniformity
of decisions, protect the expectations of the parties, and promote judicial economy.”
In re Alexander, 270 B.R. 281, 287 (B.A.P. 8th Cir. 2001) (citations omitted); In re
Arleaux, 229 B.R. 182, 184-85 (B.A.P. 8th Cir. 1999).

       Under Fed. R. Civ. P. 60(b), made applicable to this case by Fed. R. Bankr. P.
9024, a party may move for relief from judgment in order to present new evidence.
See In re Arleaux, 229 B.R. at 184 n. 4. Even treating the Debtor’s pleadings in this
interpleader action as an attempt to present new evidence regarding the alleged
coercion as a Rule 60(b) motion, the Debtor still could not prevail. The “evidence”
the Debtor wished to present to the Bankruptcy Court in the Interpleader action3 was
not “newly discovered evidence which by due diligence could not have been
discovered in time to move for a new trial.” Id. (quoting Keiffer v. Riske (In re
Kieffer-Mickes, Inc.), 226 B.R. 204, 210 (B.A.P. 8th Cir. 1998). “A Rule 60 motion
is not the vehicle for restating old complaints and rearguing old evidence dealt with
earlier in the proceedings.” In re Kieffer-Mickes, Inc. 226 B.R. at 210. As a result,
since the Debtor was simply re-arguing issues that were raised in previous
proceedings, the Bankruptcy Court did not err in granting summary judgment in favor
of the Trustee and ordering that the annuity proceeds be turned over to her.


      3
        Particularly, the Debtor attempted to play a tape of the § 341 meeting at the
Court’s February 25, 2002, hearing on the Interpleader action. The Bankruptcy Court
refused to permit the tape to be played.
                                          8
       In his brief on appeal, the Debtor also refers to a pre-petition failure on the part
of Hartford to turn over the annuity to him, apparently alleging error in the
Bankruptcy Court’s dismissal of his counterclaim against Hartford. In sum, this
allegation stems from a pre-petition attempt by a judgment creditor to garnish the
funds in the annuity. The Debtor had claimed an exemption in those funds at the time
of the garnishment and the judgment creditor did not object to those pre-petition
exemption claims. The Debtor asserts, in effect, that Hartford should have turned
over the funds to him at that time and that, therefore, the Trustee in his bankruptcy
case would have no claim against the annuity. Hence, the Debtor asserted a
counterclaim against Hartford in the instant Interpleader action based on Hartford’s
“bad faith” and other pre-petition violations. However, as the Bankruptcy Court
pointed out, even assuming for the sake of argument that the Debtor had some sort
of pre-petition cause of action against Hartford for its failure to pay over the annuity
funds to him, any such cause of action became property of the estate when he filed
his bankruptcy petition. As a result, the Debtor has no claim against Hartford
regarding its pre-petition actions involving the annuity and the Bankruptcy Court did
not err in dismissing his counterclaim against Hartford.

      Finally, the Debtor does not appeal from the Bankruptcy Court’s award of
attorney fees in the amount of $2,000.00 in favor of Hartford.

                                   Conclusion
      For the foregoing reasons, we conclude that the Bankruptcy Court did not err
in granting Hartford’s request to interplead; granting the Trustee’s Motion for
Summary Judgment; denying the Debtor’s request for summary judgment; ordering
Hartford to turn over the annuity to the Trustee; and dismissing the Debtor’s
counterclaim against Hartford. The Judgement is, therefore, affirmed.




                                            9
A true copy.

      Attest:

               CLERK, U.S. BANKRUPTCY APPELLATE PANEL,
               EIGHTH CIRCUIT




                              10